          Case 1:20-cv-01073-LAS Document 14 Filed 11/02/20 Page 1 of 2




            In the United States Court of Federal Claims
                                             No. 20-1073
                                      Filed: November 2, 2020

                                                )
CENOBIO HUMBERTO HERRERA, Sr.,                  )
                                                )
                       Plaintiff,               )
                                                )
v.                                              )
                                                )
THE UNITED STATES,                              )
                                                )
                       Defendant.               )
                                                )

                                    ORDER DISMISSING CASE
       On August 25, 2020, plaintiff, Cenobio H. Herrera, Sr., proceeding pro se, filed a
complaint with this Court, through which he appears to seek damages for unjust conviction and
imprisonment. On September 8, 2020, plaintiff filed a motion to proceed in forma pauperis.
         This Court’s authority to hear cases is primarily set forth by the Tucker Act, which grants
the Court of Federal Claims subject-matter jurisdiction over claims brought against the United
States that are grounded on a money-mandating source of law and do not sound in tort. 28
U.S.C. § 1491(a)(1). Rule 12(h)(3) of the Rules of the Court of Federal Claims (“RCFC”) states
that “[i]f the court determines at any time that it lacks subject-matter jurisdiction, the court must
dismiss the action.” RCFC 12(h)(3).

        On September 3, 2020, this Court issued an Order to Show Cause as to why this Court
has jurisdiction over plaintiff’s claim. On September 28, 2020, plaintiff responded, stating that
this Court has jurisdiction “pursuant to an implied contract with [the] United States for
unliquidated damages.” Show Cause at 1, ECF No. 11 (emphasis omitted). Upon sua sponte
review, this Court finds that plaintiff’s allegations have not met the requirements set forth under
28 U.S.C. § 2513 (a). Specifically, plaintiff must “allege and prove” that (1)“[h]is conviction has
been reversed or set aside on the ground that he is not guilty of the offense of which he was
convicted, or on new trial or rehearing he was found not guilty of such offense . . . or that he has
been pardoned upon the stated ground of innocence and unjust conviction,” and that (2)“[h]e did
not commit any of the acts charged or his acts, deeds, or omissions in connection with such
charge constituted no offense against the United States, or any State, Territory or the District of
Columbia, and he did not by misconduct or neglect cause or bring about his own prosecution.”
28 U.S.C. § 2513 (a) (outlining the requirements for any person suing under 28 U.S.C. § 1495,
         Case 1:20-cv-01073-LAS Document 14 Filed 11/02/20 Page 2 of 2




seeking damages for unjust conviction and imprisonment).1 This Court has no authority over
plaintiff’s case, and therefore must dismiss the complaint pursuant to RCFC 12(h)(3).
        Plaintiff’s Complaint is hereby DISMISSED, pursuant to RCFC 12(h)(3). Additionally,
plaintiff’s Motion to proceed in forma pauperis is hereby GRANTED. The Clerk of Court is
directed to take the necessary steps to dismiss this matter.
       IT IS SO ORDERED.
                                                   Loren A. Smith
                                                   Loren A. Smith, Senior Judge




1
       Plaintiff filed a Notice of International Commercial Claim Administrative Remedy with
its Complaint. Complaint, Attachment 3, Exhibit, ECF No. 1. This Exhibit does not fulfill the
requirements outlined under 28 U.S.C. § 2513 (a). See id.
